                            Case 1:19-cr-00810-KMW Document 46 Filed 06/15/21 Page 1 of 1
                              Case 1:19-cr-00810-KMW Document 45 Filed 06/10/21 Page 1 of 1




                   Federal Defenders                                                                                  Southern Dis trict
                                                                                     52 Duane Street-10th Floor, New York, NY 10007
                   OF NEW YORK, INC.                                                           Tel: (21 2) 41 7-8700 Fax: (212) 571-0392


                   David E. Patton                                                                              S0111/rern Disrricr of New York
                   Execu tive Director                            USDSSDNY                                          Jennifer L. Brown
                                                                                                                     AitomeJ-in-Charge
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC#: _ _ _ __ _                            une 10, 2021

                 BYECF
                                                                l.:::D==AT==           o (=1=
                                                                         E F==IL==ED==:==   s-z==
                                                                                               ~ :=..l
                                                                                                  t          MEMO EN DO RSED
                 The Honorable Judge Kimba M. Wood
                 United States District Judge
                 Southern District of New York
                 500 Pearl Street
                 New York, NY 10007

                 RE:       United States v. Arnold Levine
                           19 Cr. 810 (KMW)

                 Honorable Judge Wood:
                         I write to respectfully request a conference to address the issue of substitution of counsel.
                 Mr. Levine has indicated that he no longer wishes to be represented by the Federal Defenders of
                 New York. I believe we have an irreconcilable conflict in the attorney-client relationship and
                 request that new CJA counsel be appointed to represent Mr. Levine.

                           Thank you for your consideration of this request.

    tl.t       Co~~,,,                      '5(.,'.'o~i -f-0....A.t~Lt.
..J-.Lt\ l.AW"'t"   ~ t,;\r . L..ov- ;tv- ~,,...                              Respectfully submitted,
7u.(',,C. a.'1,    o1oa \ , a.+ ~-. oo ~ .«\ ., t,0,-th
                                                                              /s/ Mame L. Lenox
tJ.. " tt   H"CA "~'Lt. cA.u -k.         "1 -:r""' \'j   \ , ~ t>o- l ,       Mame L. Lenox
                                                                              Assistant Federal Defender
                                                                              (212) 417-8721


                 cc:       Samuel Rothschild, Assistant U.S. Attorney




                                                                                     so ORDERED:                N.Y. , r~ . l.          '=:, ( 1 r;- /,:;i._r
                                                                                 .• <Ill




                                                                          p
                                                                                            KIMBA M. WOOD
                                                                                                U.S.D.J.
